Citation Nr: 1449337	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-14 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include impaired fasting glucose with polydipsia and polyuria, due to herbicide exposure.

2.  Entitlement to service connection for a circulatory disorder, to include peripheral vascular disease, to include as secondary to diabetes mellitus and/or due to herbicide exposure.

3.  Entitlement to service connection for a neurological disorder, to include peripheral neuropathies of the lower extremities, to include as secondary to diabetes mellitus and/or due to herbicide exposure.

4.  Entitlement to service connection for a kidney disorder, to include as secondary to diabetes mellitus and/or due to herbicide exposure.

5.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus and/or due to herbicide exposure.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus and/or due to herbicide exposure.

7.  Entitlement to service connection for a heart condition, to include as secondary to diabetes mellitus and/or due to herbicide exposure.

8.  Entitlement to service connection for an eye/vision disorder, to include as secondary to diabetes mellitus and/or due to herbicide exposure.

9.  Entitlement to a compensable evaluation for bilateral hearing loss.

10.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

11.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1965 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Board has grouped and recharacterized the issues on appeal as above, to better reflect the allegations made by the Veteran through one of his treating doctors.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA treatment records dated in March 2010 reveal that the Veteran had been seeking treatment with several private doctors.  While one, Dr. NAOV, has submitted a January 2010 summary of treatment, it appears there remain outstanding records from her and possibly from additional doctors.  On remand, the Veteran must be asked specifically to supply releases to permit VA to obtain those records, or to submit the records themselves.  38 C.F.R. § 3.159(c)(1).

Additionally, VA treatment records are associated with the claims file only through July 2010.  Updated records must be secured.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In May 2012, the Veteran stated on his substantive appeal that during the pendency of the appeal he had been granted benefits from the Social Security Administration (SSA) based on disability.  As records associated with that determination may contain information and findings relevant to the appeals before VA, they must be obtained.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, the Veteran also asserted on his substantive appeal that his service-connected disabilities had worsened since his most recent examinations in May 2010.  He cited the grant of SSA benefits as evidence of such.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159(c)(4); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private doctors who have treated him for the claimed conditions, including Dr. NAOV. See January 2, 2010 doctor's statement for complete name.

Upon receipt of such, VA must take appropriate action to contact identified providers and request complete treatment records.

The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Associate with the claims file complete VA treatment records from the medical center in San Juan, Puerto Rico, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of July 2010 to the present.

3.  Contact SSA and request copies of all determinations related to disability or supplemental income benefits, as well as all documentation associated with such.  If no such records exist or are otherwise not available, the custodian must certify that in writing and the Veteran must be properly notified.

4.  Schedule the Veteran for a VA audio examination.  All required testing must be accomplished.  The examiner must describe in detail the current status of the Veteran's service connected hearing loss and tinnitus disabilities, to include discussion of the impact of such on his daily life.

5.  Schedule the Veteran for a VA PTSD review examination.  The examiner must describe in detail the current status of the Veteran's service connected PTSD.

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

